Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 04/12/2022.
Claims 15-19 and 21-30.
Claims 15, 16 and 19 are independent. 
Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,874,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul J. Natof on 07/12/2022.

The application has been amended as follows: 
Please amend claim 18. 

Please amend claim 18 as following: (Currently amended) The robotic surgical system according to claim 17, wherein
the robotic system includes a second tool supported at an end of a second link and the user
interface includes a second control arm for manipulating the second link and the second tool of
the robotic system in response to input from a user, the second control arm having:
a swivel member rotatable about a first axis;
a first member having a lower end and an upper end, the lower end of the first member rotatably coupled to the swivel member about a second axis that is orthogonal to the first axis;
a second member having a first end and a second end, the first end of the second member pivotally coupled about a third axis to the upper end of the first member, the third axis parallel to the second axis;
a gimbal rotatably coupled about a fourth axis to the second end of the second member, the fourth axis orthogonal to the third axis; and
a passive axis system for rotatably associating the rotation of the first member about the first axis with the rotation of the gimbal about the fourth axis, the passive axis system including a lower disk, a first shaft, an upper disk, a wire loop, and a second shaft, the lower disk rotatably positioned about the first axis adjacent the lower end of the first member, the upper disk positioned adjacent the first end of the second member, the first shaft disposed within the first member to rotatably couple the lower disk to the upper disk, and the wire loop rotatably coupling the upper disk to the second shaft.


Allowable Subject Matter
Claims 15-19 and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a control arm for receiving input from a user; a robotic surgical system; and a method of controlling a toll of a robotic system with a user interface, comprising: a passive axis system for rotatably associating rotation of the first member about the base axis with rotation of the gimbal about the gimbal axis to maintain an angle of the gimbal relative to the swivel member, the passive axis system including a joint configured to pivot about the member axis as the second member rotates about the member axis along with other features of claim 15 (claim 15); a passive axis system for rotatably associating the rotation of the first member about the first axis with the rotation of the gimbal about the fourth axis, the passive axis system including a joint positioned such that the joint pivots about the third axis as the second member rotates about the third axis along with other features of claim 16 (claim 16); moving the gimbal such that the control arm rotates about a third axis orthogonal to the first axis, the control arm including a swivel member and a first member, the swivel member rotatable about the first axis, the first member having a lower end rotatable about a third axis, the passive axis system including a joint positioned such that the joint pivots about the third axis as the second member rotates about the third axis, the passive axis system maintaining the position of the support arm of the gimbal as the first member is rotated about the third axis along with other features of claim 19 (claim 19). 
The combination of the claimed limitations in the independent claims 15, 16 and 19 are not anticipated or made obvious by the prior art of search in the examiners opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846